Citation Nr: 0503090	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date prior to January 29, 
2001 for a grant of entitlement to a total disability 
evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1984 to November 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a total disability evaluation due 
to individual unemployability (TDIU) claim, and assigned an 
effective date of January 29, 2001.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in November 2004 at the RO.  

The Board notes that a claim raised by the veteran alleging 
clear and unmistakable error (CUE) in a March 1986 denial of 
service connection for irritable bowel syndrome was rendered 
moot by a September 2004 RO rating decision that found CUE in 
the March 1986 denial and assigned an effective date of 
service connection for irritable bowel syndrome dating back 
to November 1985.  


FINDINGS OF FACT

1.  The veteran first filed a formal claim for total 
disability due to individual unemployability (TDIU) on 
January 29, 2001, when she alleged she was one hundred 
percent disabled due to service connected disabilities.

2.  A VA record from January 17, 2001, showing complaints 
from PTSD and a history of double vision from a car accident, 
which were later service connected and were disabilities upon 
which a grant of TDIU was based, is the earliest medical 
evidence which meets the requirements of an informal claim 
for benefits.   


CONCLUSION OF LAW

The criteria for an effective date of January 17, 2001 for 
entitlement to TDIU have been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.155, 3.157 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding her claim prior to the 
agency decision in July 2002.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate her claim in an October 2003 
letter, May 2004 letter, and May 2003 statement of the case.  
The VA fully notified the veteran of what is required to 
substantiate such claims in these documents.  In addition, 
the SOC provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  Both the October 2003 letter and May 2004 
letter specifically notified the veteran that VA would obtain 
all relevant evidence, to include medical records, employment 
records or any records in the custody of a federal department 
or agency, so long as the veteran provided sufficient 
information about these records to allow VA to request them.  
She was advised about the information needed from him in 
order to obtain any pertinent records, to include the names 
and addresses of the person, agency or company that had such 
records, as well as the nature of such records and the 
timeframe such records covered.  She was advised that if 
there were records from a private physician regarding 
treatment, he could provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of this claim 
would not have been different had she received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records, Social Security records, 
private and VA medical records were obtained and associated 
with the claims folder.  There is no indication of any 
relevant records that the RO failed to obtain.  The veteran 
was afforded an opportunity to testify at a Travel Board 
hearing in November 2004.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case involving the proper assignment of an 
effective date for TDIU, an examination would not be 
relevant.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim. See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992). When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application. See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  However, the provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2004).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, the claim will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability, which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

On November 27, 1985, the veteran filed a claim for 
entitlement to service connection for irritable bowel 
syndrome (IBS) and pelvic inflammatory disease (PID).  This 
claim did not include any claim for, or allegations of 
unemployability whatsoever.  Service connection for IBS was 
denied by a March 1986 administrative denial after the 
veteran failed to appear for a VA examination.  An April 1986 
report of contact reflects that the VA examination should 
have been rescheduled because she missed the original VA 
examination due to a car accident.  Service connection for 
IBS was later granted by a February 1996 rating decision, 
with an effective date of May 5, 1995.  Subsequently, a 
September 2004 rating decision determined that the March 1986 
denial contained clear and unmistakable error, and granted an 
effective date of November 15, 1985 for entitlement to 
service connection for IBS.  This effective date was to the 
day after the veteran was discharged from service.  

Between November 27, 1985 and January 29, 2001 the veteran 
did not submit any statements alleging that she was 
unemployable.  On May 8, 1995 the veteran wrote a letter to 
the VA requesting she reopen her claim for VA benefits and 
requesting a VA examination.  She clarified that she believed 
her IBS had gotten worse, but did not allege that this 
disorder rendered her unemployable.  The date stamp of this 
letter is illegible.

In July 1994 the veteran submitted medical records 
documenting treatment for IBS.  These records do not reflect 
that she was unemployable, in fact a June 1994 record noted 
that she was working as a secretary.  

On January 29, 2001 the veteran filed her claims for 
entitlement to service connection for PTSD and for residuals 
of an automobile accident that resulted in permanent double 
vision.  In this detailed letter, numbering several pages, 
she alleged that she was now receiving disability benefits 
from the Social Security Administration for disability 
resulting from the car accident, which happened in 1986 and 
which she indicated was caused by her PTSD symptoms.  She 
indicated that she filed for Social Security benefits around 
2 years prior to this claim.  Also submitted on January 29, 
2001 are private medical records detailing the motor vehicle 
accident, which took place in January 1986, as well as 
residual eye problems resulting from it.  Also submitted on 
January 29, 2001 is a copy of a Social Security 
Administration letter describing the veteran's monthly 
benefit amount.  

The rest of the evidence submitted was after January 29, 2001 
and includes the Social Security decision of October 1999 
that awarded disability benefits for a primary disability of 
visual disturbances since November 15, 1998.  This decision 
was submitted in April 2001, along with copies of private 
medical records that were used in support of this decision.  
No VA records were included in the Social Security records.    

Also submitted after January 29, 2001 were VA records and VA 
examination reports, which were dated after the date of the 
veteran's claim, except for one VA record of treatment that 
documents a visit on January 17, 2001.  This record indicated 
that the veteran requested a visit due to distress related to 
a rape while in the service and discussed her treatment in 
the service following this incident.  This record also noted 
the post service car accident, which resulted in an eye 
injury.  She was currently noted to see double and drove with 
an eye patch.  She was noted to have recently begun 
counseling with her husband through a private provider, which 
triggered memories of past traumas.  Among the additional VA 
evidence submitted after January 29, 2001, was a VA 
examination report from May 2002 that diagnosed PTSD and 
linked it to service and linked the motor vehicle accident 
that caused her eye injury as being caused by a PTSD symptom.  

By rating decision of July 2002, service connection was 
granted for PTSD rated 30 percent disabling effective January 
29, 2001 and for diplopia with decreased visual field of 
right eye due to a car accident, rated as 40 percent 
disabling effective January 29, 2001.  This July 2002 rating 
also granted a 30 percent rating for irritable bowel syndrome 
effective January 29, 2001 and granted TDIU also effective 
January 29, 2001.  

At her November 2004 hearing the veteran testified that she 
believed she should be awarded TDIU dating back to 1998 when 
she was awarded Social Security benefits for disability based 
on her service connected eye disability.  She testified that 
she did not seek VA treatment for any of her problems prior 
to 2001, although she did have private treatment for the 
residuals of the car accident dating back to January 1986, 
and psychiatric complaints in 1997.

As noted above, the current effective date for entitlement to 
TDIU is January 29, 2001.  The evidence of record reveals 
that the veteran did not file a formal claim for TDIU until 
that date.  There is no other communication submitted by the 
veteran before this date that can be reasonably construed as 
a total disability claim based on unemployability.  However, 
the Board does note that a VA record from January 17, 2001 
relates to a disability, which may establish entitlement to 
TDIU benefits, specifically mentioning PTSD symptoms as well 
as the eye injury residuals of the car accident, which were 
subsequently service connected and which were shown to have 
resulted his receiving Social Security disability benefits.   

Although there is an October 1999 Social Security 
determination that ascertained the veteran to have been 
disabled from gainful employment as early as November 15, 
1998, due to visual impairment that would later be service 
connected, the Board notes that the medical evidence must be 
within a year of the formal claim.  Furthermore, the Board 
notes that the veteran did not submit this Social Security 
evidence, to include the private medical records supporting 
the decision, before January 29, 2001.  

Thus the earliest medical evidence that could be considered 
must be dated from within one year of the January 29, 2001 
formal claim.  The only such medical evidence is the lone VA 
record from January 17, 2001, showing complaints from PTSD 
and a history of double vision from a car accident.  This is 
the earliest medical evidence which meets the requirements of 
an informal claim for benefits under 38 C.F.R. §§ 3.155, 
3.157.   

In view of the foregoing, the Board finds that an effective 
date of January 17, 2001, but no earlier is warranted for 
TDIU.


ORDER

Entitlement to an effective date of January 17, 2001 for 
entitlement to TDIU is granted.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


